Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1 is allowable is because the closest prior art of record, US 2019/0053104 by Qiao et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a method that includes sending, by the wireless device to a base station, a first establishment request message for a first packet data unit (PDU) session associated with the first SST; receiving, by the wireless device from the base station, a first response message indicating, for the first PDU session, an internet protocol (IP) address; sending, by the wireless device to the base station, a second establishment request message for a second PDU session associated with the second SST, wherein the second establishment request message indicates that the second PDU session is associated with the first PDU session; and receiving, by the wireless device from the base station, a second response message indicating, for the second PDU session, the IP address.

The primary reason independent claim 9 is allowable is because the closest prior art of record, US 2019/0053104 by Qiao et al., fails to teach or fairly suggest either 

The primary reason independent claim 15 is allowable is because the closest prior art of record, US 2019/0053104 by Qiao et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a method that includes method that includes receiving, from the second device, a second establishment request message for a second PDU session, associated with a second SST, wherein the second establishment request message indicates that the second PDU session is for downlink traffic of the application; determining, based on the first PDU session and the second PDU session being for a same application, that the IP address is used for the second PDU session; and sending, to the second device and for the second PDU session, the IP address.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2019/0053104 teaches application initiated network slicing to allow interworking between wireless devices and application servers for different vendors that may have different implementations for network slicing
US 2020/0275510 teaches a session management request carries the first identification information and a second identification information, and the session management request is to cause the SMF to establish the new PDU session based on the first identification information and the second identification information.
US 2019/0182875 teaches a PDU session may be established for a wireless device using selected user plane function to provide the requested services for the wireless device.
US 2019/0246370 teaches a UE provides a first session identification and a second session identification and the networks select the same user plane data endpoint, thus by a correlating the first session identification with the 
US 2020/0228936 teaches, establishing one or more PDU sessions to the required data network via the network slice instance


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/           Primary Examiner, Art Unit 2466